DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Claim Interpretation
Instant claim 1, as amended, recites, in part, “MEG (mono-ethylene glycol) (0-0.5% w/w), DEG (di-ethylene glycol) (0.5-30% w/w), TEG (tri-ethylene glycol) (40-50% w/w), TTEG (tetra-ethylene glycol) (25-50% w/w), ethylene glycols having 5-12 monomeric units (1.3% w/w), and metal salts in a range of 10-6000 ppm, wherein the metal salts comprise sodium, chromium, boron, iron and manganese.” For purposes of this Action, the recitation of amounts in parentheses, e.g., (0.5-30% w/w), was interpreted herein to be required amounts, i.e., non-exemplary claim language. See MPEP § 2173.05(d). As such, instant claim 1 was interpreted herein to require: 1) 0-0.5% w/w MEG; 2) 0.5-30% w/w DEG; 3) 40-50% w/w TEG; 4) (25-50% w/w TTEG); and 5) 1.3% w/w ethylene glycols having 5-12 monomeric units. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 4-5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither the instant specification nor the originally filed claims appear to provide support for the recitation of a “65 % to 85 % w/w lignocellulolytic enzyme mixture having a cellulase activity of about 90 Filter Paper Unit (FPU)/ml, a B-glucosidase activity of about 850 β-glucosidase (BGL)/ml, a xylanase activity of about 1300 Units (U)/ml and a protein content of about 350 mg/ml. 
On page 4 of the Response filed 10/30/2020, Applicant urges:
Present claim 1 recites a lignocellulolytic enzyme composition, said composition
comprising: (a) 65 % to 85 % w/w lignocellulolytic enzyme mixture having a cellulase activity of 96 Filter Paper Unit (FPU)/ml, a β-glucosidase activity of about 850 β-glucosidase (BGL)/ml, a xylanase activity of about 1300 Units (U)/ml and a protein content of about 350 mg/ml; (b) 10 % to 15 % w/w additive; and (c) 5% to 20 % w/w molasses; wherein the additive is a petrochemical waste stream comprising MEG (mono-ethylene glycol) (0-0.5% w/w), DEG (di-ethylene glycol) (0.5-30% w/w), TEG (tri-ethylene glycol) (40-50% w/w), TTEG (tetra-ethylene glycol) (25-50% w/w), ethylene glycols having 5-12 monomeric units (1.3% w/w), 196 ppm of sodium, 126 ppm of chromium, 112 ppm of boron, 5842 of ppm iron and 78 ppm of manganese.

However, instant claim 1, as amended, actually recites: 

    PNG
    media_image1.png
    816
    1305
    media_image1.png
    Greyscale

As such, any statement for support for claim amendments in the Response filed on 10/30/2020 appears to be drawn to a different set of claims then those actually presented. 
Table 1 from the instant specification seemingly provides support for a lignocellulolytic enzyme mixture having a cellulase activity of 96 Filter Paper Units (FPU)/ml, a β-glucosidase activity of 850 β-glucosidase (BGL)/ml, a xylanase activity of 1300 Units (U)/ml, and a protein content of 350 mg/ml. (See Table 1, S. No. 2). However, instant claim 1, as actually amended in the Response filed on 10/13/2020, recites a “lignocellulolytic enzyme mixture having a cellulase activity of about 90 Filter Paper Unit (FPU)/ml, a β-glucosidase activity of about 850 β-glucosidase (BGL)/ml, a xylanase activity of about 1300 Units (U)/ml and a protein content of about 350 mg/ml.” The recited ranges are broader than those provided in Table 1 and, therefore, Table 1 does not provide support for Applicant’s actual amendment.   
See pages 4-6). This is not accurate. As discussed above, instant claim 1 actually recites “metal salts in a range of 10-6000 ppm, wherein the metal salts comprise sodium, chromium, boron, iron and manganese.” It is noted paragraph (¶ 0035) of the instant specification discloses:
[0035] In accordance with the present invention, a petrochemical waste (PW)  stream comprising of a mixture of MEG (0-0.5%), DEG (0.5-30%), TEG (40-50%), TTEG (25-50%) other higher molecular weight ethylene glycols having 5-12 monomeric units (1.3%) and metals salts (10-6000 ppm).  In accordance with the present invention, metals salts comprise Iron (Fe) is present at a  concentration of 5842 ppm , sodium (Na) at 196 ppm, Chromium (Cr) at 126 ppm,  Boron (B) at 112 ppm, manganese (Mn) at 78 ppm and others at concentrations < 10 ppm.

Based on Applicant’s Response filed on 10/13/2020, the instant claims embody an enzyme mixture having a “recited enhanced activity.” (See page 4). Applicant seemingly urges this mixture requires 196 ppm of sodium, 126 ppm of chromium, 112 ppm of boron, 5842 of ppm iron and 78 ppm of manganese. (See page 4). The instant specification does not appear to provide support for an enzyme mixture, as currently amended, having a “recited enhanced activity” comprising “metal salts in a range of 10-6000 ppm, wherein the metal salts comprise sodium, chromium, boron, iron and manganese.” The instant specification as originally filed does not appear to contemplate enhanced activity with metal salts in a range of 10-6000 ppm.  
Thus, Applicant’s amendment to the claims in the Response filed 10/13/2020 constitutes NEW MATTER for the reasons set forth above. In response to this rejection, Applicant is required to point to support for the amendment or to cancel the new matter.

Response to Arguments
Applicant’s arguments filed on 10/13/2020 have been fully considered, but are moot in view of the current grounds of rejection set forth above.
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
He et al., Biotechnol. Biofuels, 7(43):1-9 (2014)
Villena et al., Electron. J. Biotechnol., 10(1):1-8 (2007) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651